Citation Nr: 0935776	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
of the lumbar segment of the spine, currently rated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for a disability 
of the cervical segment of the spine, currently rated as 30 
percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of prostate cancer, to include urinary frequency, currently 
rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had served on active duty in the US Army Air 
Corps from January 1944 to January 1946, and in the US Air 
Force from April 1950 to August 1957, from October 1957 to 
September 1963, and in the US Army from September 1963 to 
July 1968.  He retired from the Army in 1968.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from rating decisions of October 2005 and May 2006 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The first action denied entitlement 
to increased ratings for disabilities involving the lower 
back and neck.  The second rating action originally denied 
entitlement to a compensable evaluation for the residuals of 
carcinoma of the prostate.  Upon further development of the 
claim, the RO awarded a 40 percent disability rating for the 
residuals of said carcinoma.  This is not a full grant of the 
benefit sought on appeal because a higher rating is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue involving the residuals of prostate 
cancer remains before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has expressed disagreement with the disability 
ratings assigned for his neck and lower back disabilities 
along with the residuals of prostate cancer.  The record 
indicates that the appellant underwent an examination of his 
spine in August 2005.  An examination of the genitourinary 
system to determine whether the appellant was suffering from 
the residuals of prostate cancer was accomplished in August 
2006.  In both situations, the appellant has asserted that 
since the examinations the disabilities on appeal have become 
more disabling.  With respect to the lower back and neck 
disabilities, the appellant has averred that his range of 
motion is severely limited and produced pain and discomfort.  
The appellant has not been as demonstrative concerning his 
cancer residuals - he has merely averred that the residuals 
are more severe than previously reported.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board therefore finds that comprehensive VA examinations are 
necessary to address the current level of the appellant's 
lower back disorder, his cervical spine condition, and his 
prostate cancer residuals.  

The Board would further note that upon reviewing the VA Spine 
Examination of August 2005, there appears to be some 
vagueness contained in the examination.  For example, at one 
point in the examination, it was noted that the appellant's 
range of motion was limited from 0 to 10 degrees.  Additional 
notes in the exam state that the spine is "fixed" in a 
flexed position.  The lack of movement of the spine along 
with the "fixed" aspect would suggest that portions of the 
spinal segments are fused or ankylosed.  If this is the case, 
then the appellant may be eligible for an increased 
evaluation pursuant to the diagnostic criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 5240 or 5241 (2008).  
Moreover, the comments provided by the examiner insinuate 
that the appellant may be suffering from degenerative disc 
disease in either the cervical or lumbar segments of the 
spine or both.  Because there is a lack of clarity, and even 
if the appellant had not claimed that the two disorders had 
become more severely disabling, the claim would still be 
returned to the RO/AMC so that additional clarification 
medical evidence could be obtained prior to the issuance of a 
decision by the Board.  

Hence, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2006 for his lower back 
disability, his disability of the neck, 
and his prostate cancer residuals, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified (to include any medical 
records possibly located at the Gundersen 
Lutheran Medical Center, 1900 South 
Avenue, LaCrosse, Wisconsin 54601).  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

2.  The appellant should be scheduled for 
VA orthopedic and neurological 
examinations of the low back and neck.  
The purpose of the exam is to assess the 
severity and scope of the appellant's 
service-connected spinal disabilities.  
The physician(s) should be provided a 
copy of this remand together with the 
appellant's entire claims folder, and 
each examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint or disc disease of the lumbar and 
cervical spine, along with any other 
manifestations and symptoms produced by 
the disabilities.  Readings should be 
obtained concerning the appellant's range 
of motion of the lower back and neck, and 
any limitation of function of the parts 
affected by limitation of motion.  
Additionally, the examiners should be 
requested to determine whether the lower 
back and neck exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant has 
intervertebral disc syndrome of the 
lumbar segment of the spine and/or of the 
cervical segment of the spine, the 
examiners should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  (An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.)  Comments 
should also be provided by both examiners 
as to whether the appellant experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to each examiner for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.

3.  The RO/AMC should schedule the 
appellant for a VA urology examination by 
the appropriate specialist to determine 
the current nature and severity of his 
service-connected residuals of prostate 
cancer, to include voiding dysfunction 
and urinary frequency.  The entire claims 
file, to include a copy of the remand, 
must be made available to the physician 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate tests should be 
conducted.

It is requested that the examining 
physician document all objective 
physiological problems found that are the 
residuals of the appellant's service-
connected prostate cancer, to include 
renal dysfunction, voiding dysfunction, 
infections, and hypertrophy, if any.  Any 
and all findings concerning urine 
leakage, frequency, or obstructive 
voiding, to include continual urine 
leakage, post surgical urinary diversion, 
urinary incontinence, or stress 
incontinence requiring the use of an 
appliance or the wearing of absorbent 
materials, must be documented.  The 
physician must then provide an opinion as 
to whether the objective findings are 
consistent with the appellant's 
subjective complaints which include, but 
are not limited to, voiding every four 
hours and waking-up during the night to 
void.  

A complete rationale for all opinions 
must be provided.  It is requested that 
the examination results be typed and then 
included in the claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the appellant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2008) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



